

116 S3523 IS: Coronavirus Unemployment Insurance Expansion Act
U.S. Senate
2020-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3523IN THE SENATE OF THE UNITED STATESMarch 18, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for the temporary funding of the expansion of eligibility of unemployment compensation to respond to the COVID–19 public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Unemployment Insurance Expansion Act.2.Temporary funding of the expansion of eligibility of unemployment compensation(a)Federal-State agreementsAny State which desires to do so may enter into and participate in an agreement under this section with the Secretary of Labor (in this section referred to as the Secretary). Any State which is a party to an agreement under this title may, upon providing 30 days' written notice to the Secretary, terminate such agreement.(b)Provisions of agreementAny agreement under subsection (a) shall provide that the State agency of the State will make payments of regular compensation in cases where—(1)an individual’s employer temporarily ceases operations due to the COVID–19 emergency;(2)an individual is quarantined with the expectation of returning to work and is not receiving pay due to the COVID–19 emergency; and (3)an individual must stop receiving pay in order to care for family members or dependents due to the COVID–19 emergency. (c)Payments to States(1)Full reimbursementThere shall be paid to each State which has entered into an agreement under this section an amount equal to 100 percent of—(A)the total amount of regular compensation paid to individuals by the State by reason of such agreement; and(B)any additional administrative expenses incurred by the State by reason of such agreement (as determined by the Secretary).(2)Terms of paymentsSums payable to any State by reason of such State's having an agreement under this section shall be payable, either in advance or by way of reimbursement (as determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that his estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved.(d)Funding(1)Compensation(A)In generalFunds in the Federal unemployment account (as established by section 905(g)) of the Unemployment Trust Fund (as established by section 904(a)) shall be used to make payments under subsection (c)(1)(A).(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the Federal unemployment account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid.(2)Administrative expenses(A)In generalFunds in the employment security administration account (as established by section 901(a) of the Social Security Act (42 U.S.C. 1105(a))) of the Unemployment Trust Fund (as established by section 904(a) of such Act (42 U.S.C. 1104(a))) shall be used to make payments to States and Indian Tribes pursuant to subsection (c)(1)(B).(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the employment security administration account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid. (3)CertificationsThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this section.(e)ApplicabilityAn agreement entered into under this section shall apply to weeks of unemployment—(1)beginning after the date on which such agreement is entered into; and(2)ending on or before the earlier of—(A)the date of the termination of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19); or(B)December 31, 2020.(f)Fraud and overpaymentsThe provisions of section 4005 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2356) shall apply with respect to compensation paid under an agreement under this section to the same extent and in the same manner as in the case of emergency unemployment compensation under title IV of such Act.(g)DefinitionsFor purposes of this section, the terms regular compensation, State, State agency, State law, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).3.Emergency flexibility for unemployment lawsNotwithstanding any other law, if a State modifies its unemployment compensation law and policies (including with respect to work search, waiting week, good cause, and employer experience rating) on an emergency temporary basis as needed to respond to the spread of COVID–19, such modifications shall be disregarded for the purposes of applying section 303 of the Social Security Act and section 3304 of the Internal Revenue Code of 1986 to such State law. 